Citation Nr: 1307655	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vestibular schwannoma (claimed as acoustic neuroma) in the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to March 1982 and from April 1983 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant submitted additional written evidence at the hearing with a written waiver of RO consideration, which was signed by the appellant.

In correspondence received by VA in April 2012, the Veteran requested that VA cease sending correspondence to the American Legion.  He also requested that copies of correspondence be sent to the Haywood County Veterans Service Officer.  The Veteran did not submit a new VA Form 21-22, did not specifically state that he was withdrawing authorization for the American Legion to act on his behalf, and importantly, was subsequently represented by the American Legion at the May 2012 Board hearing.  Based on the foregoing, the Board has continued to recognize the American Legion as the Veteran's representative.

This matter was previously before the Board in February 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remand and the Board will now adjudicate the appeal. 


FINDINGS OF FACT

1.  The Veteran was diagnosed with a vestibular schwannoma of the left ear in December 2004, approximately five years after separation from service.

2.  In December 2004, the Veteran's vestibular schwannoma was 17x17x22 mm in size.

3.  The competent medical evidence reflects that, based on the size of the Veteran's vestibular schwannoma in February 2005, it is highly likely it was present while the Veteran was in active service. 


CONCLUSION OF LAW

A vestibular schwannoma of the left ear was incurred in active service. 
38  U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in February 2005.  This notice did not include the criteria for an effective date and disability rating in the event that service connection is granted.  The Board finds that the Veteran has not been prejudiced by this deficiency.  In the decision below, the Board grants entitlement to service connection.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA and private medical records, and the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

A Veterans Health Administration (VHA) opinion was obtained in January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VHA opinion is more than adequate, as it is predicated on a review of the claims file to include the Veteran's treatment records, and includes a thorough rationale for the opinion proffered.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  See also Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran was diagnosed with a schwannoma in December 2004.  A December 2004 MRI reflects that the Veteran had a 17x17x22 mm left "acoustic" schwannoma.  

Correspondence dated in February 2005 from Dr. J.W. reflects that the Veteran, a "little over a year ago, noticed some progressively diminishing hearing in his left ear and a roaring noise.  He also has noticed a slight degree of instability."  Upon review of a scan of the brain, Dr. J.W. opined that the findings were "very consistent with a vestibular schwannoma on the left side."

A February 2005 VA record reflects a 22 mm left acoustic schwannoma.

The claims file includes correspondence from Dr. S.T., dated in March 2010.  He stated that the Veteran had a history of a vestibular schwannoma which was first diagnosed in 2003 and is status post Gamma Knife stereotactic radiosurgery for treatment in 2005.  Dr. S.T. stated that "[t]hese lesions are slow growing.  They grow approximately 1mm per year.  Based on the size of [the Veteran's] acoustic neuroma in 2003, it is 'possible' that it could have existed prior to 1999."  The Board finds that the opinion is not probative enough to warrant service connection.  Not only is the initial diagnosis date incorrect, but more importantly, the opinion is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).
 
In correspondence dated in June 2012, Dr. S.T. stated that "[b]ased on the size of [the Veteran's] acoustic neuroma in 2003, it is more likely than not his particular lesion was present prior to his separation from active duty in 1999.  Again, the Board notes that the evidence of record reflects that the Veteran was diagnosed with a vestibular schwannoma in December 2004, and not in 2003 as noted by Dr. S.T. 

A January 2013 VHA opinion is also of record.  Dr. J.F. stated that, based on a review of medical literature, "it is as likely as not that the loud noises do not cause vestibular schwannomas."  He noted that "there is no logical connection between overstimulation of the auditory nerve by repetitive loud noises and the formation of a tumor of the vestibular or balance nerve".  He noted that the tumor (auditory neuroma) is misnamed and is actually a vestibular schwannoma arising from the Schwann cells of the vestibular nerves, and not arising from the auditory nerve.  

While finding that the Veteran's tumor was less likely as not related to acoustic trauma, Dr. J.F. did find that it is likely related to service.  He opined that "it is highly likely that the vestibular schwannoma was present prior to separation from active service in 1999, given the size of the tumor in February 2005 of 17x17x22 mm and given the expected growth rate per year of 1-2 mm."  He also opined that it is highly likely that the Veteran has hearing loss, tinnitus, and disequilibrium related to the vestibular schwannoma.  The Board finds that this opinion is probative.

Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a vestibular schwannoma of the left is warranted. 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for vestibular schwannoma (claimed as acoustic neuroma) in the left ear is granted. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


